EXAMINER’S AMENDMENT

 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregg Jansen– 3/3/22.
The application has been amended as follows: 

1.  (Proposed Amended - Examiner's Amendment)  A method, comprising:
receiving, by a terminal, a second maximum transmission power value determined by a primary base station, wherein the second maximum transmission power value is directly used for a secondary base station;
transmitting within the second maximum transmission power value, by the terminal, the second uplink data to the secondary base station; [[and]]
transmitting, by the terminal, a first uplink data to the primary base station[[.]]; and
sending, by the terminal, a third indication to the primary base station, the third indication indicating that a transmission buffer of the secondary base station is changed from a state of having no uplink data to a state of having uplink data, or indicating that a data amount of data in the transmission buffer of the secondary base station exceeds a third predetermined threshold, the third indication triggering the primary base station to request the secondary base station to resume scheduling uplink transmission within the maximum transmission power value.

2.  (Previously Presented)  The method according to claim 1, further comprising:
determining, by the primary base station, a first maximum transmission power value for the primary base station;

transmitting within the first maximum transmission power value, by the terminal, the first uplink data to the primary base station.

3.  (Previously Presented)  The method according to claim 2, further comprising:
receiving, by the primary base station, a first request message from the secondary base station to request the primary base station to configure the second maximum transmission power value for the second uplink data.

4.  (Previously Presented)  The method according to claim 1, further comprising:
receiving, by the secondary base station, the second maximum transmission power value from the primary base station.

5-15.  (Cancelled)

16.  (Proposed Amended - Examiner's Amendment)  An apparatus comprising:
a receiver configured to receive a second maximum transmission power value determined by a primary base station, wherein the second maximum transmission power value is directly used for a secondary base station; and
a transmitter coupled to the receiver, the transmitter configured to:
transmit within the second maximum transmission power value, the second uplink data to the secondary base station; [[and]]
transmit a first uplink data to the primary base station[[.]]; and
send a third indication to the primary base station, the third indication indicating that a transmission buffer of the secondary base station is changed from a state of having no uplink data to a state of having uplink data, or indicating that a data amount of data in the transmission buffer of the secondary base station exceeds a third predetermined threshold, the third indication triggering the primary base station to request the secondary base station to resume scheduling uplink transmission within the maximum transmission power value.



21.  (Previously Presented)  The method according to claim 1, further comprising:
receiving, by the terminal, a request for adjusting power control from the secondary base station.

22.  (Cancelled)

	23.  (Previously Presented)  The apparatus according to claim 16, the receiver is further configured to receive a request for adjusting power control from the secondary base station.

	24.  (Previously Presented)  The method according to claim 1, further comprising:
sending, by the terminal, a first indication to the primary base station, the first indication indicating that uplink data buffered by the terminal to be transmitted to the secondary base station exceeds a first predetermined threshold, the first indication triggering the primary base station to determine the maximum transmission power value.

25.  (Previously Presented)  The method according to claim 1, further comprising:
receiving, by the primary base station, a second request message from a mobility management entity (MME), the second request message requesting adding, modifying or deleting a radio bearer between the terminal and the secondary base station.

26.  (Previously Presented)  The method according to claim 1, further comprising:
sending, by the terminal, a second indication to the primary base station, the second indication indicating that there is no uplink data in a transmission buffer of the secondary base station or indicating that a data amount of data in the transmission buffer of the secondary base station is lower than a second predetermined threshold, the second indication triggering the primary base station to request the secondary base station to stop scheduling uplink transmission within the maximum transmission power value.

27.  (Proposed Cancelled - Examiner's Amendment)  

28.  (Previously Presented)  The method according to claim 1, further comprising:
sending, by the terminal, a fourth indication to the primary base station, the fourth indication indicating that there is no uplink data in a transmission buffer of the primary base station or indicating that a data amount of data in the transmission buffer of the primary base station is lower than a fourth predetermined threshold, the fourth indication triggering the primary base station to request the secondary base station to stop restriction of scheduling uplink transmission within the maximum transmission power value.

29.  (Previously Presented)  The method according to claim 1, further comprising:
sending, by the terminal, a fifth indication to the primary base station, the fifth indication indicating that a transmission buffer of the primary base station is changed from a state of having no uplink data to a state of having uplink data, or indicating that a data amount of data in the transmission buffer of the primary base station exceeds the fifth predetermined threshold, the fifth indication triggering the primary base station to request the secondary base station to resume restriction of scheduling uplink transmission within the maximum transmission power value.

	30.  (Previously Presented)  The apparatus according to claim 16, wherein the transmitter is further configured to send a first indication to the primary base station, the first indication indicating that uplink data buffered by the terminal to be transmitted to the secondary base station exceeds a first predetermined threshold, the first indication triggering the primary base station to determine the maximum transmission power value.

31.  (Previously Presented)  The apparatus according to claim 16, wherein the transmitter is further configured to send a second indication to the primary base station, the second indication indicating that there is no uplink data in a transmission buffer of the secondary base station or indicating that a data amount of data in the transmission buffer of the secondary base station is lower than a second predetermined threshold, the second indication triggering the primary base station to request the secondary base station to stop scheduling uplink transmission within the maximum transmission power value.

32.  (Proposed Cancelled - Examiner's Amendment)

33.  (Previously Presented)  The apparatus according to claim 16, wherein the transmitter is further configured to send a fourth indication to the primary base station, the fourth indication indicating that there is no uplink data in a transmission buffer of the primary base station or indicating that a data amount of data in the transmission buffer of the primary base station is lower than a fourth predetermined threshold, the fourth indication triggering the primary base station to request the secondary base station to stop restriction of scheduling uplink transmission within the maximum transmission power value.

34.  (Previously Presented)  The apparatus according to claim 16, wherein the transmitter is further configured to send a fifth indication to the primary base station, the fifth indication indicating that a transmission buffer of the primary base station is changed from a state of having no uplink data to a state of having uplink data, or indicating that a data amount of data in the transmission buffer of the primary base station exceeds the fifth predetermined threshold, the fifth indication triggering the primary base station to request the secondary base station to resume restriction of scheduling uplink transmission within the maximum transmission power value.

Allowable Subject Matter
	Claims 1-4, 16, 21, 23-26, 28-31, 33-34 are allowed.

Closest references found:("20110039569"|"20110039569"|"20110039569"|"20150085714"|"20060019694"|"20060045046"|"5960353"|"20110275403"|"20120120821"|"20060045046")


receiver configured to receive a second maximum transmission power value determined by a primary base station, wherein the second maximum transmission power value is directly used for a secondary base station; and
a transmitter coupled to the receiver, the transmitter configured to:
transmit within the second maximum transmission power value, the second uplink data to the secondary base station; [[and]]
transmit a first uplink data to the primary base station[[.]]; and
send a third indication to the primary base station, the third indication indicating that a transmission buffer of the secondary base station is changed from a state of having no uplink data to a state of having uplink data, or indicating that a data amount of data in the transmission buffer of the secondary base station exceeds a third predetermined threshold, the third indication triggering the primary base station to request the secondary base station to resume scheduling uplink transmission within the maximum transmission power value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.

/ANKUR JAIN/           Primary Examiner, Art Unit 2649